Exhibit 10.12

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.

 

 

AMENDMENT INFORMATION

Agreement to be Amended:

Grant agreement between the Bill & Melinda Gates Foundation and Vir
Biotechnology Inc effective March 16, 2018, as amended, and bearing Investment
ID INV-009475/OPP1182112

Amendment Purpose:

No Cost Extension and Reporting & Payment Schedule Change

Amendment Date:

May 29, 2020

Amended “End Date”:

The term of the Agreement is extended by changing the End Date to February 28,
2021

 

THIS AMENDMENT amends, and is made part of, the above-referenced Agreement and
is effective as of the date of this email. Capitalized terms not defined in this
Amendment will have the meaning provided in the Agreement. Except as modified by
this Amendment, all other terms and conditions of the Agreement remain in full
force and effect. In the event of a conflict between the Agreement and this
Amendment, the terms of this Amendment will prevail.

 

UPDATED REPORTING & PAYMENT SCHEDULE

This Amendment notifies You that the reporting and/or payment schedule for Your
grant has changed. Your updated Reporting & Payment Schedule is deleted and
replaced with the following:

 

REPORTING & PAYMENT SCHEDULE 

 

Investment Period

Target, Milestone, or Reporting Deliverable

Due By

Payment Date

Payment Amount (U.S.$)

 

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

 

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

[***]

 

 

 

Total Grant Amount 

Up to

$14,882,418.08 

 

 

 